       Case: 1:20-cv-01284-DAP Doc #: 9 Filed: 08/06/20 1 of 2. PageID #: 47




                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION



  JAYSON ROGERS,                                     Case No.: 1:20-cv-01284-DAP

                  Plaintiff,
                                                     JUDGE DAN AARON POLSTER
          v.

  RELIANT ENERGY NORTHEAST LLC,                      NOTICE OF VOLUNTARY
  d/b/a NRG HOME, and JOHN DOE                       DISMISSAL PURSUANT TO
  CORPORATION,                                       FED. R. CIV. P. 41(a)(1)(A)(i)

                  Defendants.


       Plaintiff Jayson Rogers hereby gives notice that the above captioned action is voluntarily

dismissed, pursuant to F.R.C.P. 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, with

prejudice as to Plaintiff’s individual claims, and without prejudice as to the claims of the

uncertified putative class.

                                              Respectfully submitted,

                                              JAYSON ROGERS,


Dated: August 6, 2020                         By:     /s/Adam T. Savett
                                                      One of Plaintiff’s Attorneys

                                              Adam T. Savett (VA73387)
                                              SAVETT LAW OFFICES LLC
                                              2764 Carole Lane
                                              Allentown, Pennsylvania 18104
                                              Telephone: (610) 621-4550
                                              Facsimile: (610) 978-2970
                                              E-mail: adam@savettlaw.com

                                              Attorneys for Plaintiff
       Case: 1:20-cv-01284-DAP Doc #: 9 Filed: 08/06/20 2 of 2. PageID #: 48




                                 CERTIFICATE OF SERVICE

               This is to certify that the foregoing Notice of Voluntary Dismissal Pursuant to Fed.

R. Civ. P. 41(a)(1)(A)(i) was filed electronically on August 6, 2020, in accordance with the Court’s

Electronic Filing Guidelines. Notice of this filing will be sent to all properly registered parties by

operation of the Court’s electronic case filing system.

.

                                                   /s/ Adam T. Savett
                                                       Adam T. Savett

                                                   Attorney for Plaintiff




                                                  2
